DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Risse (US 4,208,573).

In reference to Claim 1, Risse discloses a dental furnace for firing dental-ceramic compounds (Abstract, kiln is understood to be a furnace), comprising a firing chamber for receiving ceramic elements to be fired (2:4-28), and a heating device for heating/firing said ceramic element (2:31-33), wherein said heating device comprises at least one quick-response heating element for producing IR radiation in the range of between about 0.8 - 5 µm (2:1-3).

In reference to Claim 2, Risse discloses the dental furnace of Claim 1, as described above.
Risse discloses at least one quick-response heating elements is provided for the generation of the infrared radiation (2:1-3).

In reference to Claim 3, Risse discloses the dental furnace of Claim 1, as described above.
Risse discloses the at least one quick-response heating element is provided for the firing chamber (2:15-18).

In reference to Claim 5, Risse discloses the dental furnace of Claim 1, as described above.
Risse discloses the at least one quick-response heating element and optionally the associated chamber are configured as an elongate or curved body (Fig. 2).

In reference to Claim 6, Risse discloses the dental furnace of Claim 1, as described above.
Risse discloses in the firing chamber at least one reflection element is arranged for directing the radiation emitted by the at least one quick-response heating element towards the ceramic element (2:29-38).

In reference to Claim 7, Risse discloses the dental furnace of Claim 6, as described above.
Risse discloses the at least one quick-response heating element is partially surrounded by the reflector element (2:29-38).

In reference to Claim 8, Risse discloses the dental furnace of Claim 6, as described above.
Risse discloses the reflector element is parabolic as seen in cross-section (Fig. 2).

In reference to Claim 9, Risse discloses the dental furnace of Claim 6, as described above.
Risse discloses the reflection element is configured as an elongate, in particular partially cylindrical body which preferably extends over the overall heating length of an associated heating element (Figs 1 & 2).

In reference to Claim 10, Risse discloses the dental furnace of Claim 1, as described above.
Risse discloses the at least one reflection element is arranged on an inner surface of chamber walls defining the firing chamber (Figs 1 & 2).

In reference to Claim 11, Risse discloses the dental furnace of Claim 10, as described above.
Risse discloses the chamber walls defining the firing chamber comprise a heat insulation (2:29-38).

In reference to Claim 13, Risse discloses the dental furnace of Claim 12, as described above.
Risse discloses the receiving element is insulated from chamber walls, in particular arranged at a distance thereto (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Risse (US 4,208,573) as applied to Claim 1 above, and further in view of Jussel (US 9,784,501).

In reference to Claim 14, Risse discloses the dental furnace of Claim 1, as described above.
Risse does not disclose a temperature measuring device is provided in the firing chamber in the vicinity of the ceramic element to be fired.
Jussel discloses a temperature measuring device is provided in the firing chamber in the vicinity of the ceramic element to be fired (4:34-37).
It would have been obvious to one of ordinary skill in the art to complete the dental furnace of Risse using the temperature measuring device of Jussel because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Risse) contained a base apparatus (dental furnace) upon which the claimed invention can be seen as an improvement.  The prior art (Jussel) contained a comparable apparatus (dental furnace) that has been improved in the same way (temperature measuring device) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (temperature measuring device) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (temperature measurable while the furnace is closed).

Allowable Subject Matter
s 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The 10 second requirement of Claim 4 would not be combinable with the prior art.
The table being made of a radiation absorbing material requirement of Claim 12 would not be combinable with the prior art (Risse prefers the radiation to pass-through from below).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742